Withdrawn Office Action
The Non-Final action mailed 04/20/22 has been withdrawn.  The FAI request was overlooked, 
and Pre-Interview Communication was not mailed, thus the Non-Final action was premature.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
All the independent claims recite either “said adhesive surfaces” or “the adhesive coated surfaces”, which both lack proper antecedent basis, rendering the claims indefinite. 	In respect to claims 3 and 4, they depend from claim 1 which recite “first and second planar elements folded down a center line”.  In each embodiment the planar elements are equal in length in respect to the center line.  Thus, although embodiments may have separate panels of different length on both respective first and second planar elements (e.g. Fig. 6), the first and second planar elements (demarcated by a center line) themselves are equal.
In respect to claim 6, the recitation “a second lifting tab” is indefinite.  There is no “first lifting tab”.  Furthermore a ‘lifting tab” is unclear, as only a tab with a “lifting aperture” is otherwise claimed.
	In respect to claim 14, the claim is indefinite as it does not further limit claim 11 from which it depends.  Claim 11 recites “a method of making an infinitely adjust tab for a file folder”, which then only recites a method of formation of the tab.  The “for a file folder” is intended use.  Any claim limitations drawn to the folder do not limit the claim. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flynn et al. (US 9,881,525).
In respect to claims 1 and 9, the claims are indefinite for the reasons stated above, however, Flynn et al. disclose a ‘infinitely positionable” (positionably outside discrete slots, as defined by the Specification) tab comprising: first and second planar elements, 36/38 and 34, respectively, folded down a center line 42 (Fig. 1); both planar elements have adhesive on their bottom surface, and thus also on at least one distal end (Pg. 3, 4-12); the adhesive surface is capable of being applied to an edge of a document or folder.  The adhesive surface is shown attached to an envelope 70 (Fig. 6), which is considered a document, but regardless, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997). (MPEP 2114).  The article (claims 1-10) or the method of making the article (claims 11-14) are capable of this functionality.
	In respect to claim 2 and 6-8, Flynn et al. disclose an aperture 50.  The aperture is capable of the intended use of lifting, and may have an interior edge and a rounded exterior edge (Fig. 1).
	In respect to claims 3 and 4, Flynn et al. disclose that one planar element may comprise two portions 38 and 36 of unequal length, one shorter than the other (Fig. 1).
	In respect to claim 5, Flynn et al. disclose that the tab may include a later notch extending into the tab (Fig. 9).
	In respect to claim 10, Flynn et al. disclose a writing surface adjacent the aperture “lifting hole”.
	In respect to claims 11-13, Flynn et al. disclose the claimed invention for the reasons stated above, and further cutting a sheet to from the tabs (at least a first and second tab) (Fig. 1).
	In respect to claim 14, Flynn et al. disclose the manufacture of a tab which is capable of being used with the folder claimed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637